36 F.3d 1101
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Cheryl Kimberly FOWLER, Appellant.
No. 94-1999WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 29, 1994.Filed:  October 4, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Cheryl Kimberly Fowler appeals her sentence challenging the constitutionality of the 100 to one ratio for crack cocaine to powder cocaine.  Fowler's challenge is clearly foreclosed by this court's contrary holdings.  United States v. Clary, No. 94-1422, slip op. at 4-10 (8th Cir.  Sept. 12, 1994);   United States v. Maxwell, 25 F.3d 1389, 1396-97, 1401 (8th Cir. 1994).  Accordingly, we affirm.